DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 11/06/2019 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 11/06/2019 and 7/17/2020 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 12/28/20 is acknowledged.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims  1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 2 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Kim”) US PG-Pub 2015/0140699.
Kim discloses in Figs. 1-3 a thin film transistor comprising: a source electrode (e.g. element 160) a drain electrode (e.g. element 170) and a channel layer (e.g. element 150) connecting the source electrode and the drain electrode, wherein the channel layer includes a tin-based oxide represented by SnMO (e.g. SnFO, see [0045]), wherein M includes at least one of a non-metal chalcogen element or halogen element (e.g. F discussed in ¶[0045]).  
Re claim 2, Kim discloses wherein M includes at least one of fluorine (F) (e.g. F discussed in ¶[0045]).  
Re claims 6 and 7, Kim discloses wherein the channel layer further includes a metal element for adjusting a band gap energy of the tin-based oxide (e.g. zirconium discussed in ¶[0045]) or Zr (as required in claim 7).     
Re claims 8 and 9, Kim discloses wherein the channel layer further includes a P-type impurity (e.g. N or P discussed in ¶[0045]) or at least one of nitrogen (N), phosphorus (P) (as required in claim 9).  
Re claim 10, Kim discloses a gate electrode (e.g. element 130); and a gate dielectric layer (e.g. element 140) between the channel layer and the gate electrode.   
11.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (“Pham”) US PG-Pub 2016/0284853.
Pham discloses a thin film transistor comprising: a source electrode (e.g. element 104a/104b); a drain electrode (e.g. element 104a/104b) and a channel layer (e.g. element 106) connecting the source electrode and the drain electrode, wherein the channel layer includes a tin-based oxide represented by SnMO (e.g. SnFO/SnClO, see ¶¶[0024 and 0040]), wherein M includes at least one of a non-metal chalcogen element (e.g. fluorine/chlorine listed in ¶¶[0024 and 0040]).  
Re claim 2, Pham discloses wherein M includes at least one of fluorine (F) or chlorine (Cl) (¶[0024]).    

12.	Claim(s) 1, 2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (“Sharma”) US PG-Pub 2019/0305138.
Sharma discloses in Figs. Figs. 2 and 3 a thin film transistor comprising: a source electrode (e.g. element 206B/306) a drain electrode (e.g. element 206B/306) and a channel layer (e.g. element 204B/304, ¶[0029]) connecting the source electrode and the drain electrode, wherein the channel layer includes a tin-based oxide represented by SnMO (e.g. SnSeO discussed in ¶¶[0039, 0047 and 0054]), wherein M includes at least one of a non-metal chalcogen element or halogen element (e.g. Se discussed in ¶¶[0039, 0047 and 0054]).
Re claim 2, Sharma discloses wherein M includes at least one of selenium (Se) (e.g. Se discussed in ¶¶[0039, 0047 and 0054]).
Re claim 5, Sharma discloses wherein the tin-based oxide includes an amorphous phase (¶¶[0001, 0039, 0047 and 0054]).
Re claims 6 and 7, Sharma discloses wherein the channel layer further includes a metal element for adjusting a band gap energy of the tin-based oxide (e.g. any of metal elements discussed in¶¶[0039, 0047 and 0054]) (as required in claim 7).     
Re claims 8 and 9, Sharma discloses wherein the channel layer further includes a P-type impurity (e.g. P/N discussed in¶¶[0039, 0047 and 0054]) or at least one of nitrogen (N), phosphorus (P) (as required in claim 9).  
Re claim 10, Sharma discloses a gate electrode (e.g. element 210B); and a gate dielectric layer (e.g. element 207B) between the channel layer and the gate electrode.   
13.	Claim(s) 11-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo (“Koo”) US PG-Pub 2018/0190683.
Koo discloses in Fig. 6 a thin film transistor comprising: a source electrode (e.g. element 250); a drain electrode (e.g. element 260); and a P-type oxide semiconductor layer (e.g. element 230, doped with P/AS/N which is part of p-block discussed in¶[0077]) connecting the source electrode and the drain electrode, wherein the P-type oxide semiconductor layer includes SnMO (e.g. SnSeO element which is part of p-block discussed in ¶[0077]) wherein M includes at least one of a non-metal chalcogen element or a halogen  element (e.g. any of the non-metal chalcogen element or a halogen  element which is part of p-block discussed in ¶[0077]). 
Re claim 12, Koo discloses wherein at least a portion of the P-type oxide semiconductor layer is amorphous -- Koo teaches (¶[0120]) employing sputtering or metal organic chemical vapor deposition (MOCVD) at low temperature (200ºC) indicating amorphous state.
Re claim 13, Koo discloses (¶[0077]) wherein the P-type oxide semiconductor layer comprises SnSeO (part of p-block discussed ¶[0077])) which includes an amorphous phase -- Koo teaches (¶[0120]) employing sputtering or metal organic chemical vapor deposition (MOCVD) at low temperature (200ºC) indicating amorphous state. 
Re claim 16, Koo discloses wherein the P-type oxide semiconductor layer further includes a metal element (e.g. any of metal elements discussed in p-block discussed in¶[0077])
Re claim 17, Koo discloses wherein the P-type oxide semiconductor layer further includes a P-type impurity (e.g. P/N/AS which is part of p-block discussed ¶[0077]).     
Re claim 18, Koo a gate electrode (e.g. element 210); and a gate dielectric layer (e.g. element 120) between the P-type oxide semiconductor layer and the gate electrode.   
14.	Claim(s) 11-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma.
Sharma discloses in Figs. 2 and 3 a thin film transistor comprising: a source electrode (e.g. element 206B/306); a drain electrode (e.g. element 206B/306); and a P-type oxide semiconductor layer (e.g. element 204B/304, ¶[0029]) connecting the source electrode and the drain electrode, wherein the P-type oxide semiconductor layer includes SnMO (e.g. SnSeO discussed in ¶¶[0039, 0047 and 0054]), wherein M includes at least one of a non-metal chalcogen element or a halogen  element (e.g. Se discussed in ¶¶[0039, 0047 and 0054]).    
Re claim 12, Sharma discloses wherein at least a portion of the P-type oxide semiconductor layer is amorphous (¶¶[0001, 0039, 0047 and 0054]).
Re claim 13, Sharma discloses wherein the P-type oxide semiconductor layer comprises SnSeO which includes an amorphous phase (e.g. discussed in ¶¶[0039, 0047 and 0054]).   
Re claim 16, Sharma discloses wherein the P-type oxide semiconductor layer further includes a metal element (e.g. any of metal elements discussed in¶¶[0039, 0047 and 0054]).      
Re claim 17, Sharma discloses wherein the P-type oxide semiconductor layer further includes a P-type impurity (e.g. P/N discussed in¶¶[0039, 0047 and 0054]).     
Re claim 18, Sharma a gate electrode (e.g. element 210B); and a gate dielectric layer (e.g. element 207B) between the P-type oxide semiconductor layer and the gate electrode.   
      Allowable Subject Matter
15.	Claims 3, 4, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses the channel layer includes a tin-based oxide represented by SnMxO1-x where x is larger than 0.2/0.4 and smaller than 0.8/0.7 as required in claims 3 and 4. Furthermore, none of the cited art discloses the channel layer includes a tin-based oxide represented by SnSexO1-x where x is larger than 0.2/0.4 and smaller than 0.8/0.7 as required in claims 14 and 15.     
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US PG-Pub 2013/0292668) teaches a P-type oxide semiconductor including a compound represented by Sn1-xMxO2. However, unlike the instant application, Oh discloses M includes a tri-valent metal (abstract).
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893